UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PATRICIA BECKWITH, et al.,

                                Plaintiffs,

         against
                                                      CIVIL ACTION NO.: 19 Civ. 10930 (JPO) (SLC)

                                                        AMENDED ORDER SCHEDULING INITIAL
NEW YORK CITY TRANSIT AUTHORITY,
                                                         CASE MANAGEMENT CONFERENCE
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The initial case management conference currently scheduled for Tuesday, April 7, 2020

at 10:00 am will now be held by phone on the Court’s conference line. The Parties are directed

to call 866-390-1828, access code 3809799, at the scheduled time.



Dated:             New York, New York
                   March 16, 2020                  SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
